
	

113 HRES 258 IH: Providing for the consideration of the bill (H.R. 1565) to protect Second Amendment rights, ensure that all individuals who should be prohibited from buying a firearm are listed in the National Instant Criminal Background Check System, and provide a responsible and consistent background check process.
U.S. House of Representatives
2013-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 258
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2013
			Ms. Esty submitted
			 the following resolution; which was referred to the
			 Committee on
			 Rules
		
		RESOLUTION
		Providing for the consideration of the bill
		  (H.R. 1565) to protect Second Amendment rights, ensure that all individuals who
		  should be prohibited from buying a firearm are listed in the National Instant
		  Criminal Background Check System, and provide a responsible and consistent
		  background check process.
	
	
		That immediately upon adoption of
			 this resolution the Speaker shall, pursuant to clause 2(b) of rule XVIII,
			 declare the House resolved into the Committee of the Whole House on the state
			 of the Union for consideration of the bill (H.R. 1565) to protect Second
			 Amendment rights, ensure that all individuals who should be prohibited from
			 buying a firearm are listed in the National Instant Criminal Background Check
			 System, and provide a responsible and consistent background check process. The
			 first reading of the bill shall be dispensed with. All points of order against
			 consideration of the bill are waived. General debate shall be confined to the
			 bill and shall not exceed one hour equally divided and controlled by the chair
			 and ranking minority member of the Committee on the Judiciary. After general
			 debate the bill shall be considered for amendment under the five-minute rule.
			 All points of order against provisions in the bill are waived. At the
			 conclusion of consideration of the bill for amendment the Committee shall rise
			 and report the bill to the House with such amendments as may have been adopted.
			 The previous question shall be considered as ordered on the bill and amendments
			 thereto to final passage without intervening motion except one motion to
			 recommit with or without instructions. If the Committee of the Whole rises and
			 reports that it has come to no resolution on the bill, then on the next
			 legislative day the House shall, immediately after the third daily order of
			 business under clause 1 of rule XIV, resolve into the Committee of the Whole
			 for further consideration of the bill.
		2.Clause 1(c) of rule
			 XIX shall not apply to the consideration of H.R. 1565.
		
